     8:19-cv-00423-JFB-CRZ Doc # 10 Filed: 12/06/19 Page 1 of 2 - Page ID # 37



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

DATABASEUSA.COM LLC,                          )
a Nevada Limited Liability Company            )       CASE NO.:        8:19-cv-423
with its principal place of business          )
in the State of Nebraska,                     )
                                              )
        Plaintiff,                            )       MOTION FOR CLERK’S
                                              )       ENTRY OF DEFAULT
v.                                            )
                                              )
THE SPAMHAUS PROJECT, a                       )
company limited by guarantee and              )
organized under the laws of England,          )
aka THE SPAMHAUS PROJECT LTD,                 )
                                              )
        Defendant.                            )


        Pursuant to Fed. R. Civ. P. 55(a) and NECivR 55.1(a), Databaseusa.com LLC (“Database”)

hereby moves for a Clerk’s Entry of Default in its favor on all claims it has asserted against The

Spamhaus Project (“Spamhaus”). In support of its motion, Database states the following:

     1. Database filed its Complaint in this matter on September 25, 2019. [Doc. 1.]

     2. On September 25, 2019, a summons was issued upon Spamhaus. [Doc. 5.]

     3. Spamhaus was served on October 18, 2019 and proof of service was filed on October 28,

        2019. [Doc. 6.]

     4. As of the date of this filing, Spamhaus has not entered an appearance, filed a motion, or

        filed an answer.

     5. Spamhaus has failed to plead or otherwise defend and pursuant to Federal Rule of Civil

        Procedure 55(a) Database is entitled to an entry of default.

     6. Because Database’s Complaint requests injunctive relief, Database intends to file for a

        Court’s Entry of Default Judgment under Federal Rule of Civil Procedure 55(b)(2) and
                                                  1
   8:19-cv-00423-JFB-CRZ Doc # 10 Filed: 12/06/19 Page 2 of 2 - Page ID # 38



       NECivR 55.1(c) after obtaining the requisite clerk’s entry of default, as required by

       NECivR 55.1(c).

   7. Pursuant to NECivR 55.1(a)(2) a proposed clerk’s entry of default has been submitted to

       the clerk.

       WHEREFORE Database respectfully requests that the clerk enter a default in its favor

pursuant to Federal Rule of Civil Procedure 55(a) and NECivR 55.1(a).



                                           DATABASEUSA.COM LLC,
                                           Plaintiff

                                    BY:    /s/ Robert S. Sherrets
                                           Robert S. Sherrets, NE #24791
                                           James L. Schneider, NE #25825
                                           Sherrets Bruno & Vogt LLC
                                           260 Regency Parkway Drive, Suite 200
                                           Omaha, NE 68114
                                           Telephone: (402) 390-1112
                                           Facsimile: (402) 390-1163
                                           law@sherrets.com
                                           ATTORNEYS FOR THE PLAINTIFF




                                              2
